Citation Nr: 0532763	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
varicose veins.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a disability 
manifested by a positive tuberculosis (TB) test.

4.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

It appears that the veteran raised the issue of a total 
disability rating based on individual unemployability in a 
July 2003 substantive appeal.  If he desires to pursue this 
issue, he should do so with specificity at the RO.

The issues of an increased rating for varicose veins, and 
service connection for PTSD and a neck injury, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A positive TB test, without manifestations of an underlying 
disability, is not a disability for which compensation is 
payable.


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
disability manifested by a positive TB test is denied.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regardless of whether the veteran had a positive TB test in 
service or whether he has it now, service connection is 
granted only for disability, not on the basis of laboratory 
findings which may suggest the presence of an underlying 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

In this case, a positive TB test as a laboratory finding only 
is not deemed to be a disability for which compensation is 
payable.  A review of multiple outpatient treatment records, 
VA examinations, and private medical evidence reflect no 
diagnosis of tuberculosis and no symptoms consistent with 
tuberculosis.  Absent a showing of any underlying organic 
pathology manifested by tuberculosis either during service or 
after service discharge, the presence of a current disability 
has not been shown.  As such, the claim for a positive TB 
test is denied.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2002, prior to the initial adjudication of the 
claim.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  The 
veteran was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOCs 
(SSOCs), the veteran was provided with specific information 
as to why the claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the June 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, as the claim is a laboratory finding only, there 
is no need to delay resolution of the claim for a VA 
examination.  The available medical evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.


ORDER

The claim for entitlement to service connection for a 
disability manifested by a positive TB test is denied.


REMAND

With respect to the remaining claims, the Board finds that 
remands are in order.  

Rating in Excess of 10 Percent for Varicose Veins.  The 
veteran maintains, in essence, that his service connected 
varicose vein disability is worse than currently evaluated.  
His representative contends that the prior VA examination is 
stale and a current VA examination is needed to assess the 
veteran's current level of disability.  The Board agrees and 
the issue will be remanded for a current examination.

Service Connection for PTSD.  The veteran contends that he is 
entitled to service connection for PTSD.  He maintains, among 
other things, that he was engaged in combat with the enemy 
during Vietnam, worked secretly with the Office of Special 
Investigations (OSI), was near a truck load of dead bodies, 
and had his Unit fired upon with mortar attacks.  While an 
unsuccessful attempt has been made to verify the veteran's 
claim that he worked with OSI, it does not appear that Unit 
records have been obtained to ascertain whether the veteran's 
Unit was engaged in combat or subjected to mortar attacks.  
Therefore, a remand is needed.

Service Connection for Residuals of a Neck Injury.  The 
veteran contends that he was hospitalized during active duty 
for a neck injury.  He reported that he "reinjured" his 
neck as a result of a motor vehicle accident in May 2001.  A 
March 2002 VA examination reflected symptoms consistent with 
cervical myelopathy and degenerative joint disease of the 
cervical spine; however, there was no opinion rendered as to 
whether the veteran's current neck symptomatology is related 
to military service.  Therefore, a remand is needed.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA North Texas Health Care System for the 
period from August 2004 to the present. 

2.  Make arrangements for the veteran to 
be afforded an examination to determine 
the nature and extent of his service-
connected varicose veins.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
address the following questions:

?	Identify the nature and extent of 
the veteran's varicose vein 
disability.
?	Specifically address whether the 
veteran's signs and symptoms include 
persistent edema, whether the edema 
is relieved by elevation, and 
whether stasis pigmentation or 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
varicose veins.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a disability 
manifested by a positive tuberculosis (TB) test.

4.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

It appears that the veteran raised the issue of a total 
disability rating based on individual unemployability in a 
July 2003 substantive appeal.  If he desires to pursue this 
issue, he should do so with specificity at the RO.

The issues of an increased rating for varicose veins, and 
service connection for PTSD and a neck injury, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A positive TB test, without manifestations of an underlying 
disability, is not a disability for which compensation is 
payable.


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
disability manifested by a positive TB test is denied.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regardless of whether the veteran had a positive TB test in 
service or whether he has it now, service connection is 
granted only for disability, not on the basis of laboratory 
findings which may suggest the presence of an underlying 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

In this case, a positive TB test as a laboratory finding only 
is not deemed to be a disability for which compensation is 
payable.  A review of multiple outpatient treatment records, 
VA examinations, and private medical evidence reflect no 
diagnosis of tuberculosis and no symptoms consistent with 
tuberculosis.  Absent a showing of any underlying organic 
pathology manifested by tuberculosis either during service or 
after service discharge, the presence of a current disability 
has not been shown.  As such, the claim for a positive TB 
test is denied.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2002, prior to the initial adjudication of the 
claim.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  The 
veteran was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOCs 
(SSOCs), the veteran was provided with specific information 
as to why the claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the June 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, as the claim is a laboratory finding only, there 
is no need to delay resolution of the claim for a VA 
examination.  The available medical evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.


ORDER

The claim for entitlement to service connection for a 
disability manifested by a positive TB test is denied.


REMAND

With respect to the remaining claims, the Board finds that 
remands are in order.  

Rating in Excess of 10 Percent for Varicose Veins.  The 
veteran maintains, in essence, that his service connected 
varicose vein disability is worse than currently evaluated.  
His representative contends that the prior VA examination is 
stale and a current VA examination is needed to assess the 
veteran's current level of disability.  The Board agrees and 
the issue will be remanded for a current examination.

Service Connection for PTSD.  The veteran contends that he is 
entitled to service connection for PTSD.  He maintains, among 
other things, that he was engaged in combat with the enemy 
during Vietnam, worked secretly with the Office of Special 
Investigations (OSI), was near a truck load of dead bodies, 
and had his Unit fired upon with mortar attacks.  While an 
unsuccessful attempt has been made to verify the veteran's 
claim that he worked with OSI, it does not appear that Unit 
records have been obtained to ascertain whether the veteran's 
Unit was engaged in combat or subjected to mortar attacks.  
Therefore, a remand is needed.

Service Connection for Residuals of a Neck Injury.  The 
veteran contends that he was hospitalized during active duty 
for a neck injury.  He reported that he "reinjured" his 
neck as a result of a motor vehicle accident in May 2001.  A 
March 2002 VA examination reflected symptoms consistent with 
cervical myelopathy and degenerative joint disease of the 
cervical spine; however, there was no opinion rendered as to 
whether the veteran's current neck symptomatology is related 
to military service.  Therefore, a remand is needed.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA North Texas Health Care System for the 
period from August 2004 to the present. 

2.  Make arrangements for the veteran to 
be afforded an examination to determine 
the nature and extent of his service-
connected varicose veins.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
address the following questions:

?	Identify the nature and extent of 
the veteran's varicose vein 
disability.
?	Specifically address whether the 
veteran's signs and symptoms include 
persistent edema, whether the edema 
is relieved by elevation, and 
whether stasis pigmentation or 
eczema are present.

3.  Contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), or any other agency such as 
the National Archives and Records 
Administration (NARA) or the National 
Personnel Records Center (NPRC), for 
evidence to corroborate the veteran's 
alleged stressors.

The veteran was assigned to the 366th 
Services Squadron in Da Nang from January 
1970 to January 1971.  Ascertain, to the 
extent possible, the Unit's activities, 
with emphasis on combat activities, 
including mortar attacks, if any.

4.  Make arrangements for the veteran to 
be afforded an examination for a medical 
opinion regarding the relationship 
between his current neck disorder and 
active military duty.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  

Specifically, the examiner is requested 
to express an opinion as to the 
following:  Does the record establish 
that it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's currently-diagnosed 
neck disorder had its onset during 
service or is in any other way causally 
related to service?  The examiner should 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


